Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities.Regarding Fig. 2, the rectangular box(es) shown in the drawings, i.e. 205, 210, 230, 215, and 220, should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 6, 10, 12, 14, and 15 are objected to because of the following informalities:  	Regarding claim 5, in line 5, “a same value” should read as “the same value”.	Regarding claim 6, in line 9, “the value” should read as “the same value”.	Regarding claim 10, in line 3, “the first logic circuit output” should read as “the logic circuit first output”;in line 6, “the second logic circuit output” should read as “the logic circuit second output”;
in line 13, “the value” should read as “the same value”.	Regarding claim 12, in line 1, “the first preconfigured time” should read as “the first preconfigured duration of time”;in line 3, “the second preconfigured time” should read as “the second preconfigured duration of time”.	Regarding claim 14, in line 5, “the ground node” should read as “the ground”.	Regarding claim 15, in line 3, “the first logic circuit output” should read as “the logic circuit first output”;in line 6, “the second logic circuit output” should read as “the logic circuit second output”;in line 8, “and preconfigured” should read as “a preconfigured”;in line 9, “a same value” should read as “the same value”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Young (US Patent Application Publication US 2021/0167758 A1).
	Regarding claim 1, Young discloses (see Fig. 1 and Fig. 4) an apparatus, comprising:
a logic circuit (130) having a first logic circuit output (output of 135c) and a second logic circuit output (output of 135a); a first transistor (Q3) having a first transistor gate, a first transistor source, and a first transistor drain, (see respective gate, source, and drain of Q3) the first transistor gate coupled to the first logic circuit output (at output of 135c), the first transistor drain adapted to couple to a voltage source (Vcc), and the first transistor source coupled to a switching terminal (SW); and a second transistor (Q1) having a second transistor gate, a second transistor source, and a second transistor drain (see respective gate, source, and drain of Q1), the second transistor gate coupled to the second logic circuit output (at output of 135a), the second transistor drain adapted to couple to the voltage source (Vcc), and the second transistor source coupled to the switching terminal (SW), wherein a transistor width of the second transistor is larger than a transistor width of the first transistor (see [0030] “the size of the second high-side switch Q3 may be smaller than the size of the first high-side switch Q1.” The size of Q1 being larger than the size of Q3, i.e the length and the width of Q1 is larger than the length and width of Q3).
	Regarding claim 2, Young discloses (see Fig. 1 and Fig. 4) wherein the logic circuit has a third logic circuit output (output of 135b) and the circuit further comprises a third transistor (Q2) having a third transistor gate, a third transistor source, and a third transistor drain (see respective gate, source, and drain of Q2), the third transistor gate coupled to the third logic circuit output (at output of 135b), the third transistor drain coupled to the switching terminal (at SW) and adapted to couple to an inductor (145) in a power converter (buck regulator of Fig. 1), and the third transistor source coupled to ground (ground of Fig. 1).
	Regarding claim 3, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) wherein the logic circuit has a logic circuit input (input of 130 receiving PWM0) configured to receive a pulse-width modulation signal (PWM0), and wherein the logic circuit is configured to: provide a first gate control signal (135c) at the first logic circuit output (at output of 135c) based on the pulse-width modulation signal (135c is based on PWM0), wherein the logic circuit is configured to provide the first gate control signal having a same value as the pulse-width modulation signal (see annotated-graphic Fig. 4, during t2-t4, PWM0 and 135c have the same signal value: high); provide a second gate control signal (signal 135a) at the second logic circuit output (at output of 135a) based on the pulse-width modulation signal (135a is a turn-on delayed signal of PWM0), wherein the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal for a first period of time (see annotated-graphic Fig. 4, which is graphed and annotated according to the steps depicted in Fig. 4 of Young, during t3-t4, PWM0 and 135a have the same value: high), an inverted value of the pulse-width modulation signal for a second period of time (see annotated-graphic Fig. 4, during t2-t3, 135a has an inverted value of PWM0: low), and the same value as the pulse-width modulation signal for a third period of time (see annotated-graphic Fig. 4, during t4-t5, PWM0 and 135a have the same value: high); and provide a third gate control signal (135b) at the third logic circuit output (output of 135b), wherein the logic circuit is configured to provide the third gate control signal having the inverted value of the pulse-width modulation signal (see annotated-graphic Fig. 4, during t2-t5, 135b has an inverted value of PWM0: low).

    PNG
    media_image1.png
    600
    552
    media_image1.png
    Greyscale
<Annotated-graphic Fig. 4 of Young>


	Regarding claim 4, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) wherein the logic circuit has a logic circuit input (input of 130 receiving PWM0) configured to receive a pulse-width modulation signal (PWM0), and wherein the logic circuit is configured to provide a first gate control signal (135c) at the first logic circuit output (output of 135c) based on the pulse-width modulation signal (135c is based on PWM0), wherein the logic circuit is configured to provide the first gate control signal having a same value as the pulse-width modulation signal (see annotated-graphic Fig. 4, which is graphed and annotated according to the steps depicted in Fig. 4 of Young, during t3-t4, PWM0 and 135c have the same value: high).
	Regarding claim 5, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) wherein the logic circuit is configured to provide a second gate control signal (135a) at the second logic circuit output based on the pulse-width modulation signal (135a is a turn-on delayed signal of PWM0), and wherein the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal a preconfigured period of time after providing the first gate control signal having a same value as the pulse-width modulation signal (see annotated-graphic Fig. 4, which is graphed and annotated according to the steps depicted in Fig. 4 of Young, during t3-t4, PWM0 and 135a have the same value: high, which is after predetermined period of time t2-t3, which is when PWM0 and 135c have the same value: high).
	Regarding claim 8, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) an apparatus, comprising: a logic circuit (130) having a logic circuit first output (output of 135c), a logic circuit second output  (output of 135a), and a logic circuit third output (output of 135b); a first switching element (Q3) adapted to couple between a voltage source (Vcc) and a switching terminal (SW), the first switching element including: a first transistor having a first transistor gate, a first transistor source, and a first transistor drain (see respective gate, source, and drain of Q3), the first transistor gate coupled to the logic circuit first output (at output of 135c), the first transistor drain adapted to couple to the voltage source (at Vcc), and the first transistor source coupled to the switching terminal (at SW); and a second transistor (Q1) having a second transistor gate, a second transistor source, and a second transistor drain (see respective gate, source, and drain of Q1), the second transistor gate coupled to the logic circuit second output (at output of 135a), the second transistor drain adapted to couple to the voltage source (at Vcc), and the second transistor source coupled to the switching terminal (at SW); and a second switching element having a third transistor (Q2) that has a third transistor gate, a third transistor source, and a third transistor drain see respective gate, source, and drain of Q2), the third transistor gate coupled to the logic circuit third output (at output of 135b), the third transistor drain coupled to the switching terminal (at SW), and the third transistor source adapted to couple to ground (ground of Fig. 1).
	Regarding claim 9, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) wherein the first switching element and the second switching element are components of a power converter (buck regulator of Fig. 1) adapted to couple to an energy storage element (145) at the switching terminal (at SW).
	Regarding claim 15, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) wherein the logic circuit has a logic circuit input (input of 130 receiving PWM0) configured to receive a pulse-width modulation signal (PWM0), and wherein the logic circuit is configured to provide a first gate control signal (135c) at the first logic circuit output (output of 135c) based on the pulse-width modulation signal (135c is based on PWM0), wherein the logic circuit is configured to provide the first gate control signal having a same value as the pulse-width modulation signal (see annotated-graphic Fig. 4, which is graphed and annotated according to the steps depicted in Fig. 4 of Young, during t3-t4, PWM0 and 135c have the same value: high);and provide a second gate control signal (135a) at the second logic circuit output based on the pulse-width modulation signal (135a is a turn-on delayed signal of PWM0), and wherein the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal a preconfigured period of time after providing the first gate control signal having a same value as the pulse-width modulation signal (see annotated-graphic Fig. 4, which is graphed and annotated according to the steps depicted in Fig. 4 of Young, during t3-t4, PWM0 and 135a have the same value: high, which is after predetermined period of time t2-t3, which is when PWM0 and 135c have the same value: high).
	Regarding claim 16, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) an apparatus, comprising: a logic circuit (130) having a logic circuit input (input of 130 receiving PWM0) and multiple logic circuit outputs (respective outputs of 135c, 135a, 135b); and a switching element (comprising Q1, Q3) having multiple parallel-coupled transistors (Q1, Q3) adapted to couple between a voltage source (Vcc) and a switching terminal (SW), each of the multiple parallel-coupled transistors having a gate coupled to a respective one of the multiple logic circuit outputs (see respective gates of Q1 and Q3 coupled to 135a, 135c, respectively), wherein the logic circuit is configured to: receive a pulse-width modulation signal (PWM0) at the logic circuit input for controlling the switching element; provide a first gate control signal (135c) based on the pulse-width modulation signal (135c is based on PWM0) to a gate of a first of the multiple parallel-coupled transistors (gate of Q3); and provide a second gate control signal (135a) based on the pulse-width modulation signal (135a is a turn-on delayed signal of PWM0) to a gate of a second of the multiple parallel-coupled transistors (gate of Q1), wherein the second of the multiple parallel-coupled transistors has a smaller drain-to-source on resistance than the first of the multiple parallel-coupled transistors (see [0025] “The on-resistance (e.g., 1 ohm) of Q3 may be greater than the on-resistance (e.g., 5 mohm) of Q1 to pull the switch node up to the input voltage with reduced or eliminated ringing.”). 
	Regarding claim 17, Young discloses (see Fig. 1 and Fig. 4 and annotated-graphic Fig. 4) wherein the logic circuit is configured to: control the first of the multiple parallel-coupled transistors to turn on and source current to the switching terminal to increase a value of a voltage at the switching terminal (see Fig. 6B, the voltage at SW increases when Q3 is turned on); and control the second of the multiple parallel-coupled transistors to turn on and source current to the switching terminal a preconfigured amount of time after controlling the first of the multiple parallel-coupled transistors to turn on (see [0039], “After a delay, the first high-side transistor Q1 is turned on”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Elbanhawy (US Patent Application Publication US 2003/0038615 A1).	Regarding claim 14, Young does not disclose wherein the logic circuit has a logic circuit fourth output, and wherein the second switching element has a fourth transistor that has a fourth transistor gate, a fourth transistor source, and a fourth transistor drain, the fourth transistor gate coupled to the logic circuit fourth output, the fourth transistor drain coupled to the switching terminal, and the fourth transistor source adapted to couple to the ground node.		However, Elbanhawy teaches (see Fig. 2a, 2b) wherein the logic circuit (202) has a logic circuit fourth output (output of VG4), and wherein the second switching element (206) has a fourth transistor (Q4) that has a fourth transistor gate, a fourth transistor source, and a fourth transistor drain (see respective gate, source and drain of Q4), the fourth transistor gate coupled to the logic circuit fourth output (at output of VG4), the fourth transistor drain coupled to the switching terminal (208), and the fourth transistor source adapted to couple to the ground node (212).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Young wherein the logic circuit has a logic circuit fourth output, and wherein the second switching element has a fourth transistor that has a fourth transistor gate, a fourth transistor source, and a fourth transistor drain, the fourth transistor gate coupled to the logic circuit fourth output, the fourth transistor drain coupled to the switching terminal, and the fourth transistor source adapted to couple to the ground node, as taught by Elbanhawy, because it can help allow dynamic and conduction losses of the low side-switch to be independently reduced.

Allowable Subject Matter
Claims 6, 7, 10-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the logic circuit is configured to: provide a second gate control signal at the second logic circuit output based on the pulse- width modulation signal, wherein the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal for a first preconfigured duration of time, wherein the logic circuit is configured to provide the second gate control signal having an inverted value of the pulse-width modulation signal for a second preconfigured duration of time following the first preconfigured duration of time, and wherein after the second preconfigured duration of time the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal for a remainder of a duration of time that the value of the pulse-width modulation signal remains unchanged.”.	Claim 7 is objected due to its dependency on claim 6.	Regarding Claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the logic circuit is configured to: provide a second gate control signal at the second logic circuit output based on the pulse- width modulation signal, wherein the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal for a first preconfigured duration of time, wherein the logic circuit is configured to provide the second gate control signal having an inverted value of the pulse-width modulation signal for a second preconfigured duration of time following the first preconfigured duration of time, and wherein after the second preconfigured duration of time the logic circuit is configured to provide the second gate control signal having the same value as the pulse-width modulation signal for a remainder of a duration of time that the value of the pulse-width modulation signal remains unchanged.”.	Claims 11-13 are objected due to their dependency on claim 10.	Regarding Claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the logic circuit is configured to: control the first of the multiple parallel-coupled transistors and the second of the multiple parallel-coupled transistors to turn on and source current to the switching terminal to increase a value of a voltage at the switching terminal; control the second of the multiple parallel-coupled transistors to turn off a first preconfigured amount of time after controlling the second of the multiple parallel-coupled transistors to turn on; and control the second of the multiple parallel-coupled transistors to turn on a second preconfigured amount of time after controlling the second of the multiple parallel-coupled transistors to turn off, wherein the first preconfigured amount of time is an amount of time sufficient for a value of a voltage at the switching terminal to increase to a preconfigured percentage of a steady-state value of the voltage at the switching terminal, and wherein the second preconfigured amount of time is an amount of time sufficient for the value of the voltage at the switching terminal to increase to the steady-state value of the voltage at the switching terminal.”.	Claims 19-20 are objected due to their dependency on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2018/0262193 A1 discloses a control circuit for controlling a set of parallel-connected switches wherein a width-length ratio of one switch is larger than a width-length ratio of the other switch.	US Patent 6,249,111 B1 discloses a switching regulator comprising: a first transistor and a second transistor coupled in parallel with the first transistor, the first transistor being smaller than the second transistor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838